 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                             CENTRAL DISTRICT OF CALIFORNIA
 7
 8 MUFG Union Bank, N.A,                       Case No. 2:18-cv-02772-CAS-SK
 9
                        Plaintiff,
10           vs.                               STIPULATED PROTECTIVE
                                               ORDER
11 Steven C. Taylor, Insurance
   Commissioner of the District of
12
   Columbia, in his capacity as Liquidator
13 of Fairway Physicians Insurance
   Company, A Risk Retention Group,            Complaint Filed: April 11, 2018
14
15                      Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28

     SMRH:488787243.1
 1 1.        A.         PURPOSES AND LIMITATIONS
 2           Discovery in this action is likely to involve production of confidential,
 3 proprietary, or private information for which special protection from public
 4 disclosure and from use for any purpose other than prosecuting this litigation may
 5 be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6 enter the following Stipulated Protective Order. The parties acknowledge that this
 7 Order does not confer blanket protections on all disclosures or responses to
 8 discovery and that the protection it affords from public disclosure and use extends
 9 only to the limited information or items that are entitled to confidential treatment
10 under the applicable legal principles. The parties further acknowledge, as set forth in
11 Section 12.3, below, that this Stipulated Protective Order does not entitle them to
12 file confidential information under seal; Civil Local Rule 79-5 sets forth the
13 procedures that must be followed and the standards that will be applied when a party
14 seeks permission from the court to file material under seal.
15           B.         GOOD CAUSE STATEMENT
16           This action is likely to involve trade secrets, customer and pricing lists and
17 other commercial, financial, technical and/or proprietary information for which
18 special protection from public disclosure and from use for any purpose other than
19 prosecution of this action is warranted. Such confidential and proprietary materials
20 and information consist of, among other things, confidential business or financial
21 information, information regarding confidential business practices, or other
22 confidential commercial information (including information implicating privacy
23 rights of third parties), information otherwise generally unavailable to the public, or
24 which may be privileged or otherwise protected from disclosure under state or
25 federal statutes, court rules, case decisions, or common law. Accordingly, to
26 expedite the flow of information, to facilitate the prompt resolution of disputes over
27 confidentiality of discovery materials, to adequately protect information the parties
28 are entitled to keep confidential, to ensure that the parties are permitted reasonable

     SMRH:488787243.1
                                               -2-
 1 necessary uses of such material in preparation for and in the conduct of trial, to
 2 address their handling at the end of the litigation, and serve the ends of justice, a
 3 protective order for such information is justified in this matter. It is the intent of the
 4 parties that information will not be designated as confidential for tactical reasons
 5 and that nothing be so designated without a good faith belief that it has been
 6 maintained in a confidential, non-public manner, and there is good cause why it
 7 should not be part of the public record of this case.
 8 2.        DEFINITIONS
 9           2.1        Action: this pending federal law suit.
10           2.2.       Challenging Party: a Party or Non-Party that challenges the designation
11 of information or items under this Order.
12           2.3        “CONFIDENTIAL” Information or Items:           information (regardless
13 of how it is generated, stored or maintained) or tangible things that qualify for
14 protection under Federal Rule of Civil Procedure 26(c), and as specified above in
15 the Good Cause Statement.
16           2.4        Counsel: Outside Counsel of Record and House Counsel (as well as
17 their support staff).
18           2.5        Designating Party: a Party or Non-Party that designates information or
19 items that it produces in disclosures or in responses to discovery as
20 “CONFIDENTIAL.”
21           2.6        Disclosure or Discovery Material: all items or information, regardless
22 of the medium or manner in which it is generated, stored, or maintained (including,
23 among other things, testimony, transcripts, and tangible things), that are produced or
24 generated in disclosures or responses to discovery in this matter.
25           2.7        Expert: a person with specialized knowledge or experience in a matter
26 pertinent to the litigation who has been retained by a Party or its counsel to serve as
27 an expert witness or as a consultant in this Action.
28

     SMRH:488787243.1
                                                    -3-
 1           2.8        House Counsel:     attorneys who are employees of a party to this
 2 Action. House Counsel does not include Outside Counsel of Record or any other
 3 outside counsel.
 4           2.9        Non-Party: any natural person, partnership, corporation, association, or
 5 other legal entity not named as a Party to this action.
 6           2.10 Outside Counsel of Record: attorneys who are not employees of a
 7 party to this Action but are retained to represent or advise a party to this Action and
 8 have appeared in this Action on behalf of that party or are affiliated with a law firm
 9 which has appeared on behalf of that party, and includes support staff.
10           2.11 Party: any party to this Action, including all of its officers, directors,
11 employees, consultants, retained experts, and Outside Counsel of Record (and their
12 support staffs).
13           2.12        Producing Party: a Party or Non-Party that produces Disclosure or
14 Discovery Material in this Action.
15           2.13 Professional Vendors:           persons or entities that provide litigation
16 support services (e.g., photocopying, videotaping, translating, preparing exhibits or
17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
18 and their employees and subcontractors.
19           2.14 Protected Material:         any Disclosure or Discovery Material that is
20 designated as “CONFIDENTIAL.”
21           2.15 Receiving Party:          a Party that receives Disclosure or Discovery
22 Material from a Producing Party.
23 3.        SCOPE
24           The protections conferred by this Stipulation and Order cover not only
25 Protected Material (as defined above), but also (1) any information copied or
26 extracted from Protected Material; (2) all copies, excerpts, summaries, or
27 compilations of Protected Material; and (3) any testimony, conversations, or
28 presentations by Parties or their Counsel that might reveal Protected Material.

     SMRH:488787243.1
                                                    -4-
 1           Any use of Protected Material at trial shall be governed by the orders of the
 2 trial judge. This Order does not govern the use of Protected Material at trial.
 3 4.        DURATION
 4            Even after final disposition of this litigation, the confidentiality obligations
 5 imposed by this Order shall remain in effect until a Designating Party agrees
 6 otherwise in writing or a court order otherwise directs. Final disposition shall be
 7 deemed to be the later of (1) dismissal of all claims and defenses in this Action,
 8 with or without prejudice; and (2) final judgment herein after the completion and
 9 exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
10 including the time limits for filing any motions or applications for extension of
11 time pursuant to applicable law.
12 5.        DESIGNATING PROTECTED MATERIAL
13           5.1        Exercise of Restraint and Care in Designating Material for Protection.
14 Each Party or Non-Party that designates information or items for protection under
15 this Order must take care to limit any such designation to specific material that
16 qualifies under the appropriate standards. The Designating Party must designate for
17 protection only those parts of material, documents, items, or oral or written
18 communications that qualify so that other portions of the material, documents,
19 items, or communications for which protection is not warranted are not swept
20 unjustifiably within the ambit of this Order.
21           Mass, indiscriminate, or routinized designations are prohibited. Designations
22 that are shown to be clearly unjustified or that have been made for an improper
23 purpose (e.g., to unnecessarily encumber the case development process or to impose
24 unnecessary expenses and burdens on other parties) may expose the Designating
25 Party to sanctions.
26           If it comes to a Designating Party’s attention that information or items that it
27 designated for protection do not qualify for protection, that Designating Party must
28 promptly notify all other Parties that it is withdrawing the inapplicable designation.

     SMRH:488787243.1
                                                   -5-
 1           5.2        Manner and Timing of Designations. Except as otherwise provided
 2 in this Order (see, e.g., second paragraph of section 5.2(a) below), or as
 3 otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
 4 protection under this Order must be clearly so designated before the material is
 5 disclosed or produced.
 6           Designation in conformity with this Order requires:
 7                      (a)   for information in documentary form (e.g., paper or electronic
 8 documents, but excluding transcripts of depositions or other pretrial or trial
 9 proceedings), that the Producing Party affix at a minimum, the legend
10 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
11 contains protected material. If only a portion or portions of the material on a page
12 qualifies for protection, the Producing Party also must clearly identify the protected
13 portion(s) (e.g., by making appropriate markings in the margins).
14           A Party or Non-Party that makes original documents available for inspection
15 need not designate them for protection until after the inspecting Party has indicated
16 which documents it would like copied and produced. During the inspection and
17 before the designation, all of the material made available for inspection shall be
18 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
19 documents it wants copied and produced, the Producing Party must determine which
20 documents, or portions thereof, qualify for protection under this Order. Then, before
21 producing the specified documents, the Producing Party must affix the
22 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
23 portion or portions of the material on a page qualifies for protection, the Producing
24 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
25 markings in the margins).
26                      (b)   for testimony given in depositions that the Designating Party
27 identify the Disclosure or Discovery Material on the record, before the close of
28 the deposition all protected testimony.

     SMRH:488787243.1
                                                  -6-
 1                      (c)   for   information   produced   in   some    form    other   than
 2 documentary and for any other tangible items, that the Producing Party affix in a
 3 prominent place on the exterior of the container or containers in which the
 4 information is stored the legend “CONFIDENTIAL.” If only a portion or portions
 5 of the information warrants protection, the Producing Party, to the extent
 6 practicable, shall identify the protected portion(s).
 7           5.3        Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8 failure to designate qualified information or items does not, standing alone, waive
 9 the Designating Party’s right to secure protection under this Order for such material.
10 Upon timely correction of a designation, the Receiving Party must make reasonable
11 efforts to assure that the material is treated in accordance with the provisions of this
12 Order.
13 6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
14           6.1        Timing of Challenges. Any Party or Non-Party may challenge a
15 designation of confidentiality at any time that is consistent with the Court’s
16 Scheduling Order.
17           6.2        Meet and Confer. The Challenging Party shall initiate the dispute
18 resolution process under Local Rule 37.1 et seq.
19           6.3        The burden of persuasion in any such challenge proceeding shall be on
20 the Designating Party. Frivolous challenges, and those made for an improper
21 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
22 parties) may expose the Challenging Party to sanctions. Unless the Designating
23 Party has waived or withdrawn the confidentiality designation, all parties shall
24 continue to afford the material in question the level of protection to which it is
25 entitled under the Producing Party’s designation until the Court rules on the
26 challenge.
27
28

     SMRH:488787243.1
                                                   -7-
 1 7.        ACCESS TO AND USE OF PROTECTED MATERIAL
 2           7.1        Basic Principles. A Receiving Party may use Protected Material that
 3 is disclosed or produced by another Party or by a Non-Party in connection with
 4 this Action only for prosecuting, defending, or attempting to settle this Action.
 5 Such Protected Material may be disclosed only to the categories of persons and
 6 under the conditions described in this Order. When the Action has been
 7 terminated, a Receiving Party must comply with the provisions of section 13
 8 below (FINAL DISPOSITION).
 9           Protected Material must be stored and maintained by a Receiving Party at a
10 location and in a secure manner that ensures that access is limited to the persons
11 authorized under this Order.
12           7.2        Disclosure of “CONFIDENTIAL” Information or Items.                  Unless
13 otherwise ordered by the court or permitted in writing by the Designating Party, a
14 Receiving            Party     may     disclose    any      information   or   item   designated
15 “CONFIDENTIAL” only to:
16                      (a)     the Receiving Party’s Outside Counsel of Record in this Action,
17 as well as employees of said Outside Counsel of Record to whom it is reasonably
18 necessary to disclose the information for this Action;
19                      (b)     the officers, directors, and employees (including House
20 Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
21 Action;
22                      (c)     Experts (as defined in this Order) of the Receiving Party to
23 whom disclosure is reasonably necessary for this Action and who have signed the
24 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25                      (d)     the court and its personnel;
26                      (e)     court reporters and their staff;
27                      (f)     professional jury or trial consultants, mock jurors, and
28 Professional Vendors to whom disclosure is reasonably necessary for this Action

     SMRH:488787243.1
                                                       -8-
 1 and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit
 2 A);
 3                      (g)   the author or recipient of a document containing the information
 4 or a custodian or other person who otherwise possessed or knew the information;
 5                      (h)   during their depositions, witnesses, and attorneys for witnesses,
 6 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing
 7 party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
 8 they will not be permitted to keep any confidential information unless they sign the
 9 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
10 agreed by the Designating Party or ordered by the court. Pages of transcribed
11 deposition testimony or exhibits to depositions that reveal Protected Material may
12 be separately bound by the court reporter and may not be disclosed to anyone except
13 as permitted under this Stipulated Protective Order; and
14           (i)        any mediator or settlement officer, and their supporting personnel,
15 mutually agreed upon by any of the parties engaged in settlement discussions.8.
16           PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
17 IN OTHER LITIGATION
18           If a Party is served with a subpoena or a court order issued in other litigation
19 compels disclosure of any information or items designated in this Action as
20 “CONFIDENTIAL,” that Party must:
21           (a)        promptly notify in writing the Designating Party. Such notification
22 shall include a copy of the subpoena or court order;
23           (b)        promptly notify in writing the party who caused the subpoena or order
24 to issue in the other litigation that some or all of the material covered by the
25 subpoena or order is subject to this Protective Order. Such notification shall include
26 a copy of this Stipulated Protective Order; and
27           (c)        cooperate with respect to all reasonable procedures sought to be
28 pursued by the Designating Party whose Protected Material may be affected. If the

     SMRH:488787243.1
                                                   -9-
 1 Designating Party timely seeks a protective order, the Party served with the
 2 subpoena or court order shall not produce any information designated in this action
 3 as “CONFIDENTIAL” before a determination by the court from which the
 4 subpoena or order issued, unless the Party has obtained the Designating Party’s
 5 permission. The Designating Party shall bear the burden and expense of seeking
 6 protection in that court of its confidential material and nothing in these provisions
 7 should be construed as authorizing or encouraging a Receiving Party in this Action
 8 to disobey a lawful directive from another court.
 9 9.        A     NON-PARTY’S           PROTECTED        MATERIAL       SOUGHT      TO    BE
10 PRODUCED IN THIS LITIGATION
11           (a)        The terms of this Order are applicable to information produced by a
12 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
13 produced by Non-Parties in connection with this litigation is protected by the
14 remedies and relief provided by this Order. Nothing in these provisions should be
15 construed as prohibiting a Non-Party from seeking additional protections.
16           (b)        In the event that a Party is required, by a valid discovery request, to
17 produce a Non-Party’s confidential information in its possession, and the Party is
18 subject to an agreement with the Non-Party not to produce the Non-Party’s
19 confidential information, then the Party shall:
20                      (1)   promptly notify in writing the Requesting Party and the Non-
21 Party that some or all of the information requested is subject to a confidentiality
22 agreement with a Non-Party;
23                      (2)   promptly provide the Non-Party with a copy of the Stipulated
24 Protective Order in this Action, the relevant discovery request(s), and a reasonably
25 specific description of the information requested; and
26                      (3)   make the information requested available for inspection by the
27 Non-Party, if requested.
28

     SMRH:488787243.1
                                                   -10-
 1           (c)        If the Non-Party fails to seek a protective order from this court within
 2 14 days of receiving the notice and accompanying information, the Receiving Party
 3 may produce the Non-Party’s confidential information responsive to the discovery
 4 request. If the Non-Party timely seeks a protective order, the Receiving Party shall
 5 not produce any information in its possession or control that is subject to the
 6 confidentiality agreement with the Non-Party before a determination by the court.
 7 Absent a court order to the contrary, the Non-Party shall bear the burden and
 8 expense of seeking protection in this court of its Protected Material.
 9 10.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11 Protected Material to any person or in any circumstance not authorized under this
12 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
13 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
14 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
15 persons to whom unauthorized disclosures were made of all the terms of this Order,
16 and (d) request such person or persons to execute the “Acknowledgment and
17 Agreement to Be Bound” that is attached hereto as Exhibit A.
18 11.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19 PROTECTED MATERIAL
20           When a Producing Party gives notice to Receiving Parties that certain
21 inadvertently produced material is subject to a claim of privilege or other protection,
22 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
23 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
24 may be established in an e-discovery order that provides for production without
25 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
26 as the parties reach an agreement on the effect of disclosure of a communication or
27 information covered by the attorney-client privilege or work product protection, the
28 parties may incorporate their agreement in the stipulated protective order submitted

     SMRH:488787243.1
                                                   -11-
 1 to the court.
 2 12.       MISCELLANEOUS
 3           12.1 Right to Further Relief. Nothing in this Order abridges the right of
 4 any person to seek its modification by the Court in the future.
 5           12.2 Right to Assert Other Objections. By stipulating to the entry of this
 6 Protective Order no Party waives any right it otherwise would have to object to
 7 disclosing or producing any information or item on any ground not addressed in this
 8 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 9 ground to use in evidence of any of the material covered by this Protective Order.
10           12.2 Filing Protected Material. A Party that seeks to file under seal any
11 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
12 only be filed under seal pursuant to a court order authorizing the sealing of the
13 specific Protected Material at issue. If a Party's request to file Protected Material
14 under seal is denied by the court, then the Receiving Party may file the information
15 in the public record unless otherwise instructed by the court.
16 13.       FINAL DISPOSITION
17           After the final disposition of this Action, as defined in paragraph 4, within 60
18 days of a written request by the Designating Party, each Receiving Party must return
19 all Protected Material to the Producing Party or destroy such material. As used in
20 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
21 summaries, and any other format reproducing or capturing any of the Protected
22 Material. Whether the Protected Material is returned or destroyed, the Receiving
23 Party must submit a written certification to the Producing Party (and, if not the same
24 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
25 (by category, where appropriate) all the Protected Material that was returned
26 or destroyed and (2) affirms that the Receiving Party has not retained any copies,
27 abstracts, compilations, summaries or any other format reproducing or capturing any
28 of the Protected Material. Notwithstanding this provision, Counsel are entitled to

     SMRH:488787243.1
                                               -12-
 1 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 2 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 3 reports, attorney work product, and consultant and expert work product, even if such
 4 materials contain Protected Material. Any such archival copies that contain or
 5 constitute Protected Material remain subject to this Protective Order as set forth in
 6 Section 4 (DURATION).
 7 ///
 8 ///
 9 ///
10 / / /
11 / / /
12 / / /
13 / / /
14 / / /
15 / / /
16 / / /
17 / / /
18 / / /
19 / / /
20 / / /
21 / / /
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27
28

     SMRH:488787243.1
                                             -13-
1 14.        Any violation of this Order may be punished by any and all appropriate
2 measures including, without limitation, contempt proceedings and/or monetary
3 sanctions.
4
5            IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
6
7 DATED: JANUARY 24, 2019
8                                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
9
10                                BY                  /S/ Sarah A. K. Blitz
11                                                 PAUL S. MALINGAGIO
                                                     SARAH A. K. BLITZ
12                                         Attorneys for Plaintiff MUFG Union Bank,
13                                                            N.A.,
     DATED: JANUARY 24, 2019
14
15                                AKERMAN LLP

16
17                                BY                  /S/ Michael Weiss
                                                     MICHAEL WEISS
18                                                 Attorneys for Defendant
19                                                 STEVEN C. TAYLOR

20
21
22           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24           DATED: January 25, 2019
25
26           _____________________________________
27           Honorable Steve Kim
             United States Magistrate Judge
28

     SMRH:488787243.1
                                           -14-
 1                                         EXHIBIT A
 2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I, __________________________________ [print or type full name], of
 4 _____________________________________________ [print or type full address],
 5 declare under penalty of perjury that I have read in its entirety and understand the
 6 Stipulated Protective Order that was issued by the United States District Court for
 7 the Central District of California on _______________ in the case of MUFG Union
 8 Bank N.A. v. Steven C. Taylor, 2:18-cv-02772-CAS-SK. I agree to comply with
 9 and to be bound by all the terms of this Stipulated Protective Order and I
10 understand and acknowledge that failure to so comply could expose me to sanctions
11 and punishment in the nature of contempt. I solemnly promise that I will not
12 disclose in any manner any information or item that is subject to this Stipulated
13 Protective Order to any person or entity except in strict compliance with the
14 provisions of this Order.
15           I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action. I hereby appoint ___________________________ [print
19 or type full name] of _______________________________________ [print or type
20 full address and telephone number] as my California agent for service of process in
21 connection with this action or any proceedings related to enforcement of this
22 Stipulated Protective Order.
23           Date: _________________
24           City and State where sworn and signed: ______________________________
25
             Printed name: _______________________________
26
27           Signature: __________________________________
28

     SMRH:488787243.1
                                                -15-
1                       ATTESTATION PURSUANT TO L.R. 5-4.3.4(a)(2)
2
               I, Sarah A. K. Blitz, attest that all signatories listed on whose behalf this
3
     filing is submitted concur in the filing’s content and have authorized the filing.
4
5
     DATED: JANUARY 24, 2019
6
7                                                          /s/ Sarah A. K. Blitz
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     SMRH:488787243.1
                                                  -16-
